DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 7-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux et al. (WO 2018/122380).
Claim 1. Cadieux et al. discloses an e-vaping cartridge 70 comprising housing 6 (outer cartridge housing) which extends along a majority of the longitudinal length of cartridge 70 (Page 7, lines 24-29; Figure 2). A central air passage 20 is defined by end tube 210 within cartridge 70. A wick 28 and heater 14 (together forming a vaporizer) are positioned to communicate with tube 210 (Page 7, line 30 – Page 8, line 5; Figure 2). Layers of gauze 10, 12 are positioned between an inner tube 4 (outer flavor carrier 
Cadieux et al. does not explicitly disclose a first cover at a first end of the flavor carrier that is distinct from the mouthpiece at the first end. However, Cadieux et al. discloses that mouth-end insert 9 (mouthpiece) located at a first end of the housing 6 (outer cartridge housing) has a tapered end which acts as a first cover at a first end of 
Claim 4. Cadieux et al. discloses that the tapered bottom of mouth-end insert 9 (first cover) secures the pre-vapor formulation 22 in inner tube 4 (outer flavor carrier housing) and housing 6 (outer cartridge housing). The inner tube 4 (outer flavor carrier housing) has a smaller outer diameter than the inner diameter of housing 6 (outer cartridge housing) (Figure 2). 
Claim 5. Cadieux et al. discloses that the tapered bottom of mouth-end insert 9 (first cover) has a central passage in the middle which corresponds to air path 20a (air passage) in communication with central air passage 20 (channel) (Figure 2). 
Claims 7, 8, and 9. Cadieux et al. discloses the cartridge of claim 1, wherein the electrical circuit that powers the operations of the device 71 comprises power source 1, the control circuit 300, electrical leads 308, 310, connector 206 (that may be made from an electrically conductive metal), an electrical lead 26c in electrical contact with both the connector 206 of the power section 72 and the connector 205 (second cover) of the cartridge 70, and the heater 14 that is in electrical contact with the connector 205 (via electrical lead 26b) and the electrical post 78 of the power section 72 (via electrical lead 
While Cadieux et al. does not explicitly state that the connector 205 (second cover) is made of a metal, it would have been obvious to one of ordinary skill in the art before the effective filing date that the connector 205 (second cover) is made of an electrically conductive metal since Cadieux et al. teaches that the connector 206 is made from an electrically conductive metal and both connector 205 (second cover) and connector 206 are electrically conductive and part of the electrical circuit.
Claim 10. Cadieux et al. discloses the cartridge of claim 1 but does not explicitly disclose a particular thickness for the inner tube 4 (outer flavor carrier housing wall) and central tube 8 (inner flavor carrier housing wall). However, it has been held that “where the only difference between the prior art and the claims [is] a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device” (See MPEP § 2144.04(IV)(A)). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date that the thickness of the inner tube 4 (outer flavor carrier housing wall) and central tube 8 (inner flavor carrier housing wall) may be within the claimed range.
Claim 11. Cadieux et al. discloses that inner tube 4 (outer flavor carrier housing) may be made from a transparent or translucent material. The transparent material, translucent material, or transparent and translucent material may be made from glass, acrylic (a polymer), polycarbonate, quartz, silica, or other suitable materials that allows 
Claim 12. Cadieux et al. discloses that the pre-vapor formulation 22 may include tobacco-containing material (botanical material) including volatile tobacco flavor compounds (Page 10, lines 13-20).

Claim 14. Cadieux et al. discloses an e-vaping device 71 with an e-vaping cartridge 70 comprising housing 6 (outer cartridge housing) which extends along a majority of the longitudinal length of cartridge 70 (Page 7, lines 24-29; Figure 2). A central air passage 20 is defined by end tube 210 within cartridge 70. A wick 28 and heater 14 (together forming a vaporizer) are positioned to communicate with tube 210 (Page 7, line 30 – Page 8, line 5; Figure 2). Layers of gauze 10, 12 are positioned between an inner tube 4 (outer flavor carrier housing) and central tube 8 (inner flavor carrier housing) (wherein the space between inner tube 4 and central tube 8 is a flavor chamber) (Page 8, lines 6-26; Figure 2). The gauze 10, 12 absorbs and retains pre-vapor formulation 22 (Page 8, lines 27-34). A portion of inner tube 4 (outer flavor carrier housing) and central tube 8 (inner flavor carrier housing) is located between wick 28 and heater 14 (together forming the vaporizer) and the mouth-end insert 9 (wherein the space between inner tube 4 and central tube 8 is a flavor chamber and the inner tube 4, central tube 8, and gauze 10, 12 together form a flavor carrier) (Figure 2). The pre-vapor formulation 22 may include tobacco-containing material including volatile tobacco flavor compounds as well as water, solvents, active ingredients, ethanol, plant extracts 
Cadieux et al. does not explicitly disclose a first cover at a first end of the flavor carrier that is distinct from the mouthpiece at the first end. However, Cadieux et al. discloses that mouth-end insert 9 (mouthpiece) located at a first end of the housing 6 (outer cartridge housing) has a tapered end which acts as a first cover at a first end of inner tube 4 (outer flavor carrier housing) (wherein the inner tube 4, central tube 8, and gauze 10, 12 together form a flavor carrier) (Figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date that the tapered bottom of the mouth-end insert 9 (mouthpiece) be made into cover for the a first end of inner tube 4 (outer flavor carrier housing) that is separate from the mouth-end insert 9 (mouthpiece) so that the mouthpiece can be removed or replaced without opening the inner tube 4 (outer flavor carrier housing) and housing 6 (outer cartridge housing) and potentially causing leakage of pre-vapor formulation 22 from the housing.
Claim 16. Cadieux et al. discloses that the pre-vapor formulation 22 may include tobacco-containing material (botanical material) including volatile tobacco flavor compounds (Page 10, lines 13-20).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 7-12, 14, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9-11 of copending Application No. 16/375191 in view of Cadieux et al. (WO 2018/122380).
This is a provisional nonstatutory double patenting rejection.
This application (16/375284)
16/375191
Claim 1. A cartridge of an electronic vaping device, the cartridge comprising: an outer cartridge housing extending in a longitudinal direction; a vaporizer in the outer cartridge housing; and a flavor carrier in the outer cartridge housing, the flavor carrier including, an outer flavor 

a first cover at a first end of the flavor carrier, and 


a second cover at a second end of the flavor carrier
Claim 1. An aerosol generating device comprising: plant material; 

a heating element configured to heat the plant material; 


including, an outer housing 
wall defining at least one outer 
housing perforation, and an inner 
housing extending in the 
longitudinal direction, the inner 
housing coaxial with the outer 
housing, the outer 
housing and the inner 
housing defining a flavor chamber, the flavor chamber configured to contain a flavoring material, the inner housing including, an inner 
housing wall defining at least one inner housing perforation.
Claim 2. The aerosol generating device of claim 1, wherein the flavor carrier comprises: a cover at an end of the flavor carrier.
Claim 4. The aerosol generating device of claim 2, wherein the flavor carrier 
Claim 5. The cartridge of claim 1, wherein the cover defines a
channel therein, the channel in fluid communication with an air passage defined by the inner flavor carrier housing.
Claim 3. The aerosol generating device of claim 2, wherein the cover defines a channel therein, the channel in fluid communication with an air passage defined by the inner housing.
Claim 7. The cartridge of claim 1, wherein the first cover, the second cover, or both the first cover and second cover is formed of one or more materials including a polymer, a metal, or both a polymer and a metal, 
the first cover, the second cover, or both the first cover and second cover being substantially impermeable to vapor.
Claim 6. The aerosol generating device of claim 5, wherein the gasket is formed of one or more materials including a polymer, a metal, or both a polymer and a metal.
Claim 5. The aerosol generating device of claim 4, wherein 
the cover at the second end of a gasket, the gasket being impermeable to aerosol.
Claim 8. The cartridge of claim 1, wherein the second cover at the 
second end is a gasket, the gasket being substantially impermeable to vapor.
Claim 5. The aerosol generating device of claim 4, wherein the cover at the second end of a gasket, the gasket being impermeable to aerosol.
Claim 9. The cartridge of claim 8, wherein the gasket is formed 

Claim 6. The aerosol generating device of claim 5, wherein the gasket is formed 

Claim 10. The cartridge of claim 9, wherein the outer flavor carrier housing wall and the inner flavor carrier housing wall each have a thickness ranging from about 0.5 mm to about 1.5 mm.
Claim 10. The aerosol generating device of claim 1, wherein the outer housing wall and the inner housing 
wall each have a thickness ranging from 0.5 mm to 1.5 mm.
Claim 11. The cartridge of claim 9, wherein the outer flavor carrier housing wall and the inner flavor carrier housing wall are each formed of one or more materials including a paper, a fabric, a metal, a polymer, a sub-combination thereof, or a combination thereof.
Claim 11. The aerosol generating device of claim 1, wherein the outer housing wall and the inner housing 
wall are each formed of one or more materials including a paper, a fabric, a metal, a polymer, or any combination thereof.
Claim 12. The cartridge of claim 1, further comprising the flavoring material in the flavor chamber, the flavoring material including a botanical material, a gel, a film, flavor bits, a powder, a compressed powder, a flavor bead, or any combination thereof.
Claim 9. The aerosol generating device of claim 1, wherein the flavoring material 

includes a botanical material, a gel, a 
film, flavor bits, a powder, a compressed powder, a flavor bead, or any combination thereof.
Claim 14. An electronic vaping device comprising: an outer cartridge housing extending in a longitudinal direction; a vaporizer in the outer cartridge housing; and a flavor carrier in the outer cartridge housing, the flavor carrier between the vaporizer and a mouth end of the electronic vaping device, the flavor carrier including, an outer flavor carrier housing extending in the longitudinal direction, the outer flavor carrier housing including, an outer flavor carrier housing wall defining 
at least one outer flavor carrier housing 
perforation; an inner flavor carrier housing extending in the longitudinal direction, the inner flavor carrier housing coaxial with the outer flavor carrier housing, the outer flavor carrier housing and the inner flavor carrier housing defining a flavor chamber, the flavor chamber configured to contain a flavoring material, the inner flavor carrier housing including, an inner flavor 
a first cover at a first end of the flavor carrier, and


a second cover at a second end of the flavor carrier.
Claim 1. An aerosol generating device comprising: plant material; 

a heating element configured to heat the plant material; 


and a flavor carrier 
including, an outer housing 
extending in a longitudinal direction, the outer housing including, an outer housing 
wall defining 
at least one outer housing 
perforation, and an inner housing extending in the longitudinal direction, the inner housing coaxial with 
the outer housing, the outer 
housing and the inner 
housing defining a flavor chamber, 
the flavor chamber configured to contain a flavoring material, the inner 
housing including, an inner 
housing wall defining at least one 


Claim 2. The aerosol generating device of claim 1, wherein the flavor carrier comprises: a cover at an end of the flavor carrier.
Claim 4. The aerosol generating device of claim 2, wherein the flavor carrier further comprises: a cover at a second end of the flavor carrier.
Claim 16. The electronic vaping device of claim 14, further comprising the flavoring material in the flavor chamber, the flavoring material including a botanical material, a gel, a film, flavor bits, a powder, a compressed powder, a flavor bead, a sub-combination thereof, or a combination thereof.
Claim 9. The aerosol generating device of claim 1, wherein the 

flavoring material includes a botanical material, a gel, a film, flavor bits, a powder, a compressed powder, a flavor bead, a sub-combination thereof, or a combination thereof.


Claims 1 and 14 of the instant application differ from claim 1 of 16/375191 in that the instant application includes, “mouthpiece at a first end of the outer cartridge housing”, “an outer cartridge housing extending in a longitudinal direction” which houses 
Cadieux et al. discloses an e-vaping cartridge 70 comprising housing 6 (outer cartridge housing) which extends along a majority of the longitudinal length of cartridge 70 (Page 7, lines 24-29; Figure 2). Inner tube 4, central tube 8, and gauze 10, 12 together form a flavor carrier which is housed within housing 6 (outer cartridge housing) (Figure 2). A mouth-end insert 9 (mouthpiece) is located at a first end of the housing 6 (outer cartridge housing) (Figure 2). A portion of inner tube 4 (outer flavor carrier housing) and central tube 8 (inner flavor carrier housing) is located between wick 28 and heater 14 (together forming the vaporizer) and the mouth-end insert 9 (wherein the space between inner tube 4 and central tube 8 is a flavor chamber and the inner tube 4, central tube 8, and gauze 10, 12 together form a flavor carrier) (Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date that the flavor carrier disclosed in the ‘191 application be incorporated in an outer cartridge housing so it can be connected to other device components as in the device of Cadieux et al.

	
Response to Arguments
Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive. Applicant argues that Cadieux does not disclose “an outer cartridge housing extending in a longitudinal direction”; “a mouthpiece at a first end of the outer cartridge housing”; “a vaporizer in the outer cartridge housing”; “a flavor carrier in the outer cartridge housing, the flavor carrier between the mouthpiece and the vaporizer”; “and a .
While Cadieux et al. does not explicitly disclose a first cover at a first end of the flavor carrier that is distinct from the mouthpiece at the first end, Examiner above proposes that it would have been obvious to one of ordinary skill in the art before the effective filing date that the tapered bottom of the mouth-end insert 9 (mouthpiece) be made into cover for the a first end of inner tube 4 (outer flavor carrier housing) that is separate from the mouth-end insert 9 (mouthpiece) so that the mouthpiece can be removed or replaced without opening the inner tube 4 (outer flavor carrier housing) and housing 6 (outer cartridge housing) and potentially causing leakage of pre-vapor formulation 22 from the housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747